       Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 1 of 35



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 GIORGIO ZAMPIEROLLO-RHEINFELDT,
         Plaintiff,
               v.
 INGERSOLL-RAND DE PUERTO RICO, CIVIL NO. 15-1255 (RAM)
 INC. and/or TRANE PUERTO RICO,
 and/or TRANE PUERTO RICO LLC,

         Defendants.


                                OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

       Pending before the Court is Defendants Ingersoll-Rand de

Puerto Rico, Inc. and/or Trane Puerto Rico, and/or Trane Puerto

Rico   LLC’s    Motion    for   Summary    Judgment    (“Motion    for    Summary

Judgment” or “MSJ”) alongside a Statement of Uncontested Material

Facts (“SUMF”) and accompanying exhibits. (Docket Nos. 19 and 20).

For    the   reasons     set    below,    having    considered    the    parties’

submissions and in opposition and support of the same, the Court

GRANTS Defendants’ Motion for Summary Judgment (Docket No. 19).

                          I.     PROCEDURAL BACKGROUND

       On March 18, 2015, Plaintiff Giorgio Zampierollo-Rheinfeldt

(“Zampierollo” or “Plaintiff”) sued Ingersoll-Rand Puerto Rico,

Inc.   and/or   Trane    Puerto    Rico,    and/or    Trane   Puerto     Rico   LLC

(collectively,       “Defendants”)        seeking     monetary    damages       and

declaratory relief under the Age Discrimination in Employment Act
      Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 2 of 35
Civil No. 15-1255 (RAM)                                                            2


(“ADEA”), 29 U.S.C. 621 et seq. and under Puerto Rico Law 100, 29

P.R. Laws Ann. tit §146 et seq. (“Law 100”) and Law 80, 29 P.R.

Laws Ann. tit §146 et seq. (“Law 80”). (Docket No. 1 at 7-9).

Generally,    Zampierollo     averred      he     was    wrongfully       discharged

because of his age and his duties were instead assigned to two (2)

younger employees. Id. at 7 ¶¶ 44-45.

     On January 8, 2016, Defendants filed their MSJ alongside an

SUMF. (Docket Nos. 19 and 20). Plaintiff then filed an opposition

to the MSJ (Docket No. 30) and an opposition to Defendants’ SUMF

accompanied    by   additional      uncontested         facts     (“Opposition    to

SUMF”).   (Docket    No.      31). 1     Lastly,        Defendants    replied      to

Zampierollo’s Opposition to SUMF (“Response”) (Docket No. 37) and

Opposition (“Reply”). (Docket No. 39). The Court will herein

address the pending MSJ and parties’ responses and oppositions.

                              II.      LEGAL STANDARD

     A motion for summary judgment is governed by Fed. R. Civ. P.

56(a). Summary judgment is proper if “the movant shows [...] no

genuine   dispute   as   to   any      material    fact”    and    that    they   are

“entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

A dispute is genuine if the evidence “is such that a reasonable

jury could resolve the point in the [non-movant’s] favor.” Mercado-

Reyes v. City of Angels, Inc., 320 F. Supp. 3d 344, 347 (D.P.R.


1
 On February 21st, 2020, this Court GRANTED Plaintiff’s Motion in Limine at
Docket No. 63, striking from the record Exhibits 5 and 10 of Plaintiff’s
Opposition to SUMF at Docket No. 31. (Docket No. 63).
      Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 3 of 35
Civil No. 15-1255 (RAM)                                                          3


2018) (quotation omitted). A fact is material if “it is relevant

to the resolution of a controlling legal issue raised by the motion

for summary judgment.” Bautista Cayman Asset Co. v. Terra II MC &

P, Inc., 2020 WL 118592, at *6 (D.P.R. 2020) (quotation omitted).

      The moving party has “the initial burden of demonstrat[ing]

the absence of a genuine issue of material fact with definite and

competent   evidence.”   Mercado-Reyes,        320    F.   Supp.    34    at   347

(quotation omitted). The burden then shifts to the nonmovant, to

present “competent evidence to rebut the motion.” Bautista Cayman

Asset Co., 2020 WL 118592, at 6* (quoting Méndez-Laboy v. Abbott

Lab., 424 F.3d 35, 37 (1st Cir. 2005). A nonmoving party must show

“that a trialworthy issue persists.” Paul v. Murphy, 2020 WL

401129, at *3 (1st Cir. 2020) (quotation omitted).

      While a court will draw all reasonable inferences in favor of

the   non-movant,   it    will     disregard      conclusory       allegations,

unsupported speculation and improbable inferences. See Johnson v.

Duxbury,    Massachusetts,   931    F.3d   102,      105   (1st    Cir.   2019).

Moreover, the existence of “some alleged factual dispute between

the parties will not affect an otherwise properly supported motion

for summary judgment.” Scott v. Harris, 550 U.S. 372, 379 (2007)

(quotation omitted). Hence, a court should review the record in

its entirety and refrain from making credibility determinations or

weighing the evidence. See Reeves v. Sanderson Plumbing Products,

Inc., 530 U.S. 133, 135 (2000).
      Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 4 of 35
Civil No. 15-1255 (RAM)                                                 4


     Finally, Local Rule 56 also governs summary judgment. See

D.P.R. Civ. R. 56. Per this Rule, a nonmoving party must “admit,

deny or qualify the facts supporting the [summary judgment] motion

[...] by reference to each numbered paragraph of the moving party’s

statement of material facts.” Id. The First Circuit has highlighted

that “[p]roperly supported facts [...] shall be deemed admitted

unless controverted in the manner prescribed by the local rule.”

Advanced Flexible Circuits, Inc. v. GE Sensing & Inspection Techs.

GmbH, 781 F.3d 510, 520 (1st Cir. 2015) (quotation omitted).

                          III. FINDINGS OF FACT

     After   analyzing    Defendants’    SUMF   (Docket    No.   20)   and

Plaintiff’s Additional Statements of Uncontested Facts (“ASUF”)

(Docket No. 31), and then only crediting material facts that are

properly supported by a record citation and uncontroverted, the

Court makes the following findings of facts:

     1.   Plaintiff was born on April 1, 1958. (Docket No. 20 ¶ 1).

     2.   Plaintiff began his employment with Trane in 1980 as a
          Sales Engineer. (Id. ¶ 2).

     3.   Plaintiff received three (3) promotions throughout his
          career with Trane. In 2000, he was promoted to District
          General Manager for Puerto Rico. (Id. ¶ 3).

     4.   Plaintiff was over forty (40) years old when he was
          promoted to District General Manager. (Id. ¶ 4).

     5.   As District General Manager, Plaintiff was accountable
          for the operation of the Puerto Rico office. (Id. ¶ 5).

     6.   He was responsible for the management and leadership of
          the same consisting of Parts, Equipment, Service and
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 5 of 35
Civil No. 15-1255 (RAM)                                               5


          Contracting in Trane Puerto Rico, Inc; he was a key member
          in   developing   and   executing   Trane’s   strategy  of
          establishing island wide distribution channels and
          gaining    influence   with    decision-makers   and   was
          responsible for overall performance of island wide
          operations. (Docket No. 31 ¶ 3).

     7.   All sales channels, dealer channels and Direct and
          Indirect Sales Channels, along with the Logistic Manager
          and Marketing reported directly or indirectly to
          Plaintiff as District General Manager. The sales channels
          reported indirectly to Plaintiff through Mr. Juan Carlos
          Teruel (“Teruel”). (Id. ¶ 4).

     8.   Safety, Controls, Contracting, Service, and Project
          Administration reported directly or indirectly to
          Plaintiff. Controls, Contracting and Services reported
          indirectly through Luis Andrés, Operations Manager. (Id.
          ¶ 5).

     9.   Plaintiff had the highest salary in the office and Luis
          Andrés had the second highest salary. (Id. ¶ 6).

     10. Between 2012 and 2013, Plaintiff estimates that Trane’s
         Puerto Rico office had approximately one hundred (100)
         employees. (Docket No. 20 ¶ 6).

     11. Of those employees, Plaintiff estimates that about one
         third (1/3) were over forty (40) years old. (Id. ¶ 7).

     12. Plaintiff had six (6) managers who reported directly to
         him, of which four (4) were over forty (40). (Id. ¶ 8).

     13. Around 2012, Defendants’ President, William Sekkel, who
         was older than Plaintiff at the time he retired, retired
         from Trane. (Id. ¶ 13-14).

     14. Ms. María Blasé (“Blasé”) was then announced as President.
         (Id. ¶ 13).

     15. Ms. Blasé visited the Puerto Rico office in September of
         2012. (Id. ¶ 15).

     16. During that visit, Plaintiff met with Ms. Blasé, and they
         discussed the business of the Puerto Rico office. (Id. ¶
         16).
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 6 of 35
Civil No. 15-1255 (RAM)                                                6


     17. According to Plaintiff, Ms. Blasé was “very emphatic”
         about reducing the Sales, General, and Administrative
         (SG&A”) expenses of the company. (Id. ¶ 17).

     18. Plaintiff presented his yearly plan for the office for
         2013 to Ms. Blasé, which included a negative outlook for
         growth in Puerto Rico, and reflected that the office was
         not on target to meet its numbers for 2013. (Id. ¶ 18).

     19. Ms. Blasé told Plaintiff that the organization had to look
         to reduce its expenses. (Id. ¶ 19).

     20. She requested that Plaintiff reduce the projected SG&A
         for the 2013 yearly plan. (Id. ¶ 20).

     21. Around May 2013, Plaintiff began to report to Mr. Enrique
         Flefel (“Flefel”), who was promoted from Business Leader
         of Trane’s Chile office to Vice President of North Latin
         America, which included Puerto Rico. (Id. ¶¶ 11 and 23).

     22. Plaintiff did not suffer any change to his terms, duties,
         compensation or other employment benefits once Mr. Flefel
         became his supervisor. (Id. ¶ 25).

     23. When Mr. Flefel took over the North Latin America region,
         the Puerto Rico office which had seen a significant
         reduction in sales compared to the previous year and had
         one of the highest SG&A expenses of the region. (Id. ¶
         27).

     24. The SG&A for the Puerto Rico Office in 2012 was
         $5,914,000.00, around 17.4% of the office’s revenue. (Id.
         ¶ 28).

     25. The SG&A for 2013 was budgeted to be $5,833,000.00,
         around $16.7% of the year’s gross income. (Id. ¶ 29).

     26. Around June 2013, Mr. Flefel expressed concern to
         Plaintiff and Ms. Brenda Fuentes (“Fuentes”), the Puerto
         Rico Finance Director, and inquired as to how to ensure
         the office reached its targets. (Id. ¶ 31).

     27. According to Ms. Fuentes, the Puerto Rico office was not
         meeting its targets with regards to Operating Income
         (“OI”), costs, the gross margin or SG&A. (Id. ¶ 33).

     28. Given   Puerto   Rico’s   economic    situation,    Mr.   Flefel
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 7 of 35
Civil No. 15-1255 (RAM)                                               7


         understood that increasing revenue was not an option to
         stabilize the Puerto Rico office, so instead he focused
         on reduction of costs. (Id. ¶ 34).

     29. Mr. Flefel worked with the Puerto Rico office management
         to identify where the office could reduce expenses, such
         as renegotiating the lease or sub-leasing office space,
         lowering benefit costs, and cutting the marketing budget.
         (Id. ¶ 35).

     30. Since around late June 2013, Plaintiff was aware that a
         reduction in labor costs might be necessary as a result
         of low sales and high SG&A. (Id. ¶ 37).

     31. Approximately sixty-five percent (65%) of the office’s
         expenses were salaries and benefits. (Id. ¶ 39).

     32. The largest expenses in the Puerto Rico office were
         always payroll and the rent, but nothing could be done
         about the rent. (Docket No. 31 ¶ 26).

     33. Mr. Flefel began considering a new organizational
         structure for the Puerto Rico office around July 2013.
         (Docket No. 20 ¶ 40).

     34. During summer 2013, there were several visits from
         Regional Human Resources personnel, including Ms. Susan
         Cosmai (“Cosmai”), Human Resources Lead for North Latin
         America. (Id. ¶ 43).

     35. Mr. Flefel and Ms. Cosmai requested Ms. Sandra Angueira
         (“Angueira”), local Human Resources Manager, to provide
         individual feedback regarding each of the managers at the
         Puerto Rico office, which she gave in meetings and during
         phone calls. (Id. ¶ 44,59).

     36. Mr. Flefel decided on a new organizational structure in
         the Puerto Rico office as part of an effort to increase
         productivity, reduce the SG&A and run the Puerto Rico
         office efficiently. (Id. ¶ 45).

     37. Because Plaintiff did not meet the reductions that Mr.
         Flefel was requesting from him, Mr. Flefel decided to
         implement a new organization for the Puerto Rico office
         (Docket No. 31 ¶ 12).

     38. The organizational structure he decided to implement was
       Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 8 of 35
Civil No. 15-1255 (RAM)                                                     8


           the same structure that was in place at Defendants’ Chile
           office when he was Business Director, as well as other
           subsidiaries similar in size and revenue as the Puerto
           Rico office. (Docket No. 20 ¶ 46).

      39. The idea behind this organizational structure was to have
          one person, the Business Leader, dedicated to business
          and revenue (sales); and another, the Operations Leader,
          dedicated to fulfillment and operation of the office, to
          make use of the market opportunities available to Trane
          in Puerto Rico and improve productivity. (Id. ¶ 47).

      40. When Mr. Flefel worked at the Chile office, this model
          was successful and he believed it was a good solution for
          the Puerto Rico office to reach its targets. (Id. ¶ 48).

      41. The new design for the Puerto Rico office did not require
          the position of District Manager. (Id. ¶ 50).

      42. The new structure of the Puerto Rico office also entailed
          the elimination of the Operations Manager, a Construction
          Project Manager position, and an Administrative Assistant
          position. (Id. ¶ 51).

      43. It was Mr. Flefel’s decision to implement the new
          structure for the Puerto Rico office, and he presented
          this plan to Ms. Cosmai and Ms. Blasé, who gave the final
          approval for the restructuring plan. (Id. ¶ 52).

      44. Ms. Cosmai was in charge of drafting the Project Plan and
          the process for implementing the restructuring of the
          Puerto Rico office. (Id. ¶ 55).

      45. In August 2013, Ms. Cosmai prepared a docket for the
          Finance Department, which reflected the costs of the
          restructuring process and anticipated savings. (Id. ¶
          56). 2

      46. The management of the Puerto Rico office was not involved
          in the decision to restructure. (Id. ¶ 58).

      47. Around late July or August 2013, after the decision to
          restructure had been made, Ms. Cosmai informed Ms.

2 The word “docket” does not solely refer to a record of legal proceedings but

is also defined as “a brief written summary of a document: abstract.” Docket,
MERRIAM-WEBSTER         ONLINE         DICTIONARY,        https://www.merriam-
webster.com/dictionary/docket (last visited Feb. 21, 2020).
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 9 of 35
Civil No. 15-1255 (RAM)                                                 9


         Angueira that a new structure would be implemented, and
         certain positions would be eliminated, but was not given
         any further details. (Id. ¶ 59).

     48. In August 2013, Ms. Cosmai requested Ms. Angueira to
         prepare a working organizational chart to assist Mr.
         Flefel and herself in connection with the restructure,
         which identified, among other things, the positions that
         were going to be eliminated, positions that required
         replacements, and individuals who could be terminated due
         to low performance. (Id. ¶ 60).

     49. Around September 2013, Mr. Flefel asked Ms. Angueira for
         her feedback as to who she thought could carry out
         particular duties if certain persons were no longer with
         the company as a result of the restructuring. (Id. ¶ 61).

     50. Ms. Angueira suggested that Mr. Flefel review the
         Organizational Leadership Review (“OLR”) and Talent
         Review for the Puerto Rico office. (Id. ¶ 62).

     51. The OLR and Talent Review            were   prepared    by   Mr.
         Zampierollo. (Id. ¶ 63).

     52. Mr. Flefel selected Mr. Sergio Sanjenis (“Sanjenis”) and
         Mr. Teruel for the Business Director and Services
         Operations Leader positions, respectively, based on his
         evaluation of their individual strengths, the feedback
         of Ms. Angueira, and the OLRs for 2012 and 2013 which
         consistently showed these two (2) candidates as being the
         top talent of the Puerto Rico office. (Id. ¶ 65).

     53. Four (4) employees were terminated as a result of the
         restructuring. (Id. ¶ 68).

     54. Of the four (4) employees      terminated on September 23rd,
         2013 three (3) were over        fifty (50) years old, Luis
         Andrés, Luis Dávila and         Plaintiff, and one in her
         twenties (20’s), Verónica      Fernández. (Docket No. 31 ¶
         16).

     55. Their duties were distributed           among   the    remaining
         employees. (Docket No. 20 ¶ 69).

     56. Mr. Flefel informed Plaintiff of his termination during
         a meeting on September 23, 2013, the week before the
         termination was to be effective. (Id. ¶ 70).
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 10 of 35
Civil No. 15-1255 (RAM)                                                10



     57. The reason for Plaintiff’s termination was restructuring
         and cost reduction. (Id. ¶ 71).

     58. Mr. Flefel then met with Mr. Sanjenis and Mr. Teruel to
         discuss their proposed new roles. (Id. ¶ 72).

     59. The organizational changes were informed to the employees
         of the Puerto Rico office by Mr. Flefel in a meeting on
         September 30, 2013. An organizational announcement
         regarding the restructuring was also issued. (Id. ¶ 75).

     60. The meeting lasted approximately an hour, during which
         Mr. Flefel informed that a new structure would be
         implemented because the office was not meeting the
         numbers and cost-reduction was necessary, and that he
         needed everyone engaged and ready to work out the rest
         of the year. (Id. ¶ 76).

     61. Mr. Sanjenis and Mr. Teruel absorbed Plaintiff’s duties,
         in addition to other duties and responsibilities that
         were assigned to them. (Id. ¶ 78).

     62. Prior to the restructuring, Mr. Sanjenis was responsible
         for the Dealer Channel, Logistics, Marketing, and
         Advertising. (Id. ¶ 79).

     63. After the restructuring, Mr. Sanjenis continued to be
         responsible for those duties, and also assumed full
         responsibility for Sales, which includes the direct and
         indirect commercial sales channel. (Id. ¶ 80).

     64. Prior to the restructuring, Mr. Teruel was responsible
         for the Direct and Indirect Commercial Sales channel.
         (Id. ¶ 81).

     65. After the restructuring, Mr. Teruel assumed a new,
         expanded role, which consolidated functions assigned to
         the District General Manager as well as duties carried
         out by the Operations Manager, in which he was
         responsible for the entire fulfillment side of the Puerto
         Rico office, which included Controls, Contracting,
         Service, Service Maintenance, Service Repair, Project
         Administrators, and Safety. (Id. ¶ 82).

     66. Defendants implemented a new sales structure, with a new
         Parts channel, Dealer channel, and Direct and Indirect
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 11 of 35
Civil No. 15-1255 (RAM)                                                11


         Sales channel which all report to Mr. Sanjenis, along
         with a Logistics Manager and a Marketing Specialist. (Id.
         ¶ 84).

     67. Defendants also consolidated the reporting of Safety,
         Controls,    Contracting,    Services,    and Project
         Administration under Mr. Teruel. (Id. ¶ 85).

     68. Mr. Sanjenis is ten (10) years younger than Plaintiff.
         (Id. ¶ 19).

     69. Mr. Teruel is sixteen (16) years younger than Plaintiff.
         (Id. ¶ 20).

     70. During the transition period, Mr. Flefel assumed a more
         active role with the Puerto Rico office, to ensure that
         the new structure was implemented properly, and to
         support Mr. Sanjenis and Mr. Teruel as they adjusted to
         their new roles. Mr. Flefel visited the Puerto Rico
         office two (2) times in the fourth quarter of 2013, and
         six (6) times during 2014. (Docket No. 20 ¶ 86).

     71. Mr. Flefel took on some of the duties that had previously
         been assigned to the position of District General
         Manager. He took the lead of the preparation of the 2014
         Annual Operation Plan (“AOP”), the Puerto Rico Structure,
         Talent Development, Organizational Leadership Reviews,
         among others. (Id. ¶ 87).

     72. Such duties are now performed by Mr. Sanjenis and Mr.
         Teruel, with the collaboration of Mr. Flefel. (Id. ¶ 88).

     73. As of the date of the restructuring, October 1, 2013,
         forty-five (45) of Trane’s ninety-five (95) employees in
         Puerto Rico were over forty (40) years of age, and
         thirteen (13) were over fifty (50) years old. Of the
         eleven (11) managers that worked there as of October 1,
         2013, only two (2) were under the age of forty (40). (Id.
         ¶ 92).

     74. The two (2) Project Managers who were not terminated are
         the same age or older than Plaintiff. (Id. ¶ 93).

     75. The restructuring resulted in a significant reduction of
         the total SG&A the following year, from $5,309,000.00 to
         $4,673,000.00. (Id. ¶ 94).
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 12 of 35
Civil No. 15-1255 (RAM)                                                12


     76. The total salaries and benefits paid by the Puerto Rico
         office were also reduced from $3,245,059.00 in 2013 to
         $2,415,077.00 in 2014. (Id. ¶ 95).

     77. Plaintiff was the only employee          in   his   occupational
         classification. (Id. ¶ 96).

     78. As of today, the position of District General Manager
         does not exist at the Puerto Rico office. No one was
         hired or reassigned to that position. (Id. ¶ 97).

     79. Defendants do not have a policy which requires to
         reassign employees whose positions have been eliminated
         within the Company. (Id. ¶ 98).

     80. Defendants hired two (2) managers in the year 2014 - a
         Logistics Manager and a Parts Manager. (Id. ¶ 99).

     81. Both managers were over the age of fifty (50) at the time
         they were hired. (Id. ¶ 100).

     82. On December 31, 2014, the Equal Employment Opportunity
         Commission closed its file on Plaintiff’s charge of age
         discrimination on the grounds that it could not conclude
         that a violation of the ADEA occurred. (Id. ¶ 103).

     83. Plaintiff cannot recall the specific words used by Mr.
         Flefel to state the reasons for his termination. (Id. ¶
         109).

     84. Plaintiff has no knowledge of Defendants’ reasoning for
         eliminating his position. (Id. ¶ 110).

     85. Plaintiff has no personal knowledge of the criteria
         employed   in  selecting which  positions would  be
         eliminated. (Id. ¶ 111).

     86. Plaintiff has no personal knowledge of Defendants’
         reasons for restructuring their operations and/or making
         personnel and staffing decisions in Brazil, Argentina,
         or other jurisdictions. (Id. ¶ 113).

     87. Plaintiff has no personal knowledge as to the scope of
         Mr. Sanjenis and Mr. Teruel’s positions, or whether they
         have additional duties aside from those they absorbed
         once his position was eliminated. (Id. ¶ 114).
      Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 13 of 35
Civil No. 15-1255 (RAM)                                                            13


      88. Plaintiff’s claim of age discrimination is based on his
          own opinion that he was more competent than other
          employees who were retained. (Id. ¶ 115).

      89. Plaintiff simply assumes that age must have been the
          reason for his termination. (Id. ¶ 116).

      90. Plaintiff never complained of age discrimination within
          Defendants’ organization. (Id. ¶ 117).

      91. Plaintiff did not request to be considered for another
          position   or   a  lateral   move   within Defendants’
          organization. (Docket No. 20 ¶ 118).

      92. Plaintiff was not offered any other alternative to avoid
          his termination, not even if it entailed a reduction in
          salary. (Docket No. 31 ¶ 15).

                                   IV.     ANALYSIS

          A. The Age Discrimination in Employment Act

      Mr. Zampierollo sued Defendants for alleged violations to

ADEA, Puerto Rico Law 100 and Law 80 for wrongful and age-based

discriminatory discharge. (Docket No. 1). Generally, ADEA makes it

unlawful for an employee to be discharged because of their age.

See 29 U.S.C.A. § 623(a) (“It shall be unlawful for an employer

[…] to discharge any individual or otherwise discriminate against

any   individual         with   respect     to      his   compensation,         terms,

conditions,     or       privileges   of     employment,     because       of    such

individual's age.”). To succeed in an ADEA claim, a moving party

must prove that age was the “but-for” cause of their employer’s

adverse    action    against     them.     Hence,    they   must   prove    through

preponderance       of    the   evidence    that    age   “must    have   been     the

determinative factor as opposed to merely a motivating factor in
       Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 14 of 35
Civil No. 15-1255 (RAM)                                                                14


the employer’s decision.” Rivera-Cruz v. Hewitt Assocs. Caribe,

Inc., 2018 WL 1704473, at *6 (D.P.R. 2018) (citation omitted).

       When an employee lacks direct evidence of his employer’s

discriminatory      treatment,       the   Court     may   assess    circumstantial

evidence through the three-step McDonnell Douglas burden-shifting

framework. See Flaherty v. Entergy Nuclear Operations, Inc., 946

F.3d    41,   53     (1st     Cir.     2019)       (citing    McDonnell         Douglas

Corp. v. Green, 411 U.S. 792, 802-05 (1973)). In the first step,

the plaintiff must establish all four prongs of a prima facie

discrimination case. See Rodriguez-Cruz v. Stewart Title Puerto

Rico, Inc., 209 F. Supp. 3d 427, 438–39 (D.P.R. 2016). These prongs

are:

       (1) that [plaintiff] was at least forty [40] years old
       at the time of the alleged adverse employment action;
       (2) [plaintiff] was qualified for the position [he]
       held; (3) [plaintiff] suffered an adverse employment
       action; and (4) the employer later filled the position,
       thereby demonstrating the continuing need for those
       services.

Id. (citation omitted).

       In reduction in force (“RIF”) cases such as this one, the

fourth prong of the prima facia case changes slightly. This occurs

because the reduction “seeks to reduce the overall size of the

employer’s     workforce      and     may      not      involve    the       hiring    of

replacements.”       Id.      at     441.      Therefore,         “when       financial

circumstances       require    a     company       to    terminate       a    specified

percentage     of     its     employees,        ‘qualified’         personnel         will
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 15 of 35
Civil No. 15-1255 (RAM)                                                 15


necessarily be discharged.” Brown v. Manufacturers Hanover Tr.

Co., 1993 WL 138823, at *4 (S.D.N.Y. 1993). “An employer need not

dismiss any particular number of employees or terminate a set

percentage of the work force, to institute a reduction in force.”

Cahue v. De Espana, 1995 WL 510062, at *7 (D.P.R. 1995), aff'd sub

nom. Pages-Cahue v. Iberia Lineas Aereas de Espana, 82 F.3d 533

(1st Cir. 1996) (quotation omitted). Plaintiff may prove the fourth

prong by showing that his employer “either did not treat age

neutrally or retained younger employees in the same position.”

Otero v. Penney, 2015 WL 274171, at *4 (D.P.R. 2015) (quotation

omitted).

     Once   the   plaintiff   establishes    a   prima   facie   case   of

discrimination, a presumption of discrimination arises. The burden

then shifts to the defendant to rebut that presumption. To do so,

they must “articulate a legitimate, nondiscriminatory basis for

dismissing the employee.” Santana-Vargas v. Banco Santander Puerto

Rico, 2020 WL 415139, at *1 (1st Cir. 2020) (quotation omitted).

If the defendant produces a legitimate basis, then the inference

of discrimination raised by the prima facie case disappears and

the final shift of the burden of production occurs.

     In this final step, a plaintiff bears the burden of showing

that the rational provided by the employer was solely “a pretext

for impermissible age discrimination.” Martinez v. Nordisk, 397 F.

Supp. 3d 207, 219 (D.P.R. 2019) (quotation omitted). To show this,
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 16 of 35
Civil No. 15-1255 (RAM)                                                 16


the plaintiff must “elucidate specific facts which would enable a

jury to find that the reason given is not only a sham, but a sham

intended    to   cover   up    the   employer's    real    motive:     age

discrimination.” Id. (quoting Meléndez v. Autogermana, Inc., 622

F.3d 46, 52 (1st Cir. 2010)). These specific facts can include

inconsistencies, contradictions, weaknesses or incoherencies in

the employer’s reason sufficient to show that the employer failed

to act in a non-discriminatory way. See Reyes Caballero v. Oriental

Bank, 2019 WL 6330812, at *11 (D.P.R. 2019) (quotation omitted).

It’s worth noting that said “pretext analysis is more demanding

than the prima facie standard.” Id.

     Lastly, the mere fact that the McDonnell Douglas presumption

may shift the burden of production to defendant, does not mean

that a plaintiff loses their burden of proof. Rather, the plaintiff

maintains this duty throughout the life of the case. See Otero,

2015 WL 274171, at *3-4 (quotation and quotation marks omitted)

(“The ultimate burden of persuading the trier of fact that the

defendant   intentionally     discriminated    against    the   plaintiff

remains at all times with the plaintiff.”)

     Here, Defendants do not dispute that Plaintiff meets the first

three prongs of the prima face discrimination case. They concede

that: (1) Plaintiff was fifty-five years old, and thus over forty

(40), when he was terminated; (2) he was qualified for the position

he held at Trane’s Puerto Rico office; and (3) he suffered an
      Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 17 of 35
Civil No. 15-1255 (RAM)                                                      17


adverse employment action when he was terminated from his job as

District     General   Manager    at   Trane.   (Docket    No.   19   at   14).

Defendants instead aver that Plaintiff cannot meet the fourth

prong, which requires him to prove that Defendants either failed

to treat age neutrally or that they replaced him with a younger

employee. Id.

      Plaintiff was not replaced by a younger employee. Instead,

Zampierollo’s position as District General Manager was eliminated

altogether as the new structure at Trane’s Puerto Rico office did

not require it. (Docket Nos. 19 at 15 and 20 ¶ 50). Furthermore,

the new structure also eliminated the positions of Operations

Manager,     Construction    Project   Manager,     and   an   Administrative

Assistant. Id. ¶ 51. The District General Manager functions that

had   been    performed     by   Plaintiff   were   redistributed     amongst

remaining employees. Id. ¶69. Specifically, Mr. Sanjenis and Mr.

Teruel, absorbed Plaintiff’s duties in addition to other duties

and responsibilities that were assigned to them as part of their

new roles as Business Director and Services Operations Leader,

respectively. Id. ¶¶ 65, 78. Both employees were selected for their

positions because of Ms. Angueria’s feedback, their individual

evaluations and the fact that 2012 and 2013 OLR’s had identified

them as the top talent at Trane’s Puerto Rico office. Id. ¶ 65. At

the time of Zampierollo’s termination, Mr. Sanjenis was around

forty-five (45) years old and Mr. Teruel was around thirty-nine
       Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 18 of 35
Civil No. 15-1255 (RAM)                                                    18


(39). (Docket No. 31 ¶¶ 19-20). Defendants hired a Logistics

Manager and a Parts Manager in 2014. (Docket No. 20 ¶ 99). However,

the record does not reflect that either of them was hired to

replace or perform Mr. Zampierollo’s duties. Furthermore, these

last two Managers were both over fifty (50) years old when hired

by Trane. Id. ¶ 100.

       Mr. Zampierollo posits that “there was no actual elimination

of the position, since all the duties continued existing, [and

that   the]   […]   termination     of   plaintiff   [was]   guised   as   an

‘elimination’ of a position.” (Docket No. 30 at 11). As stated

above, however, in RIF cases such as the one here, the fourth prong

changes somewhat. While Mr. Sanjenis and Mr. Teruel’s assumption

of Mr. Zampierollo’s duties might seem to meet the fourth prong,

the First Circuit has stressed that a discharged employee is not

“replaced” when another employee takes over the previous one’s

responsibilities.     In   particular,    it   has   reiterated   that   “[a]

discharged    employee     is   not replaced when    another   employee    is

assigned to perform the plaintiff's duties in addition to other

duties.” Ramos-Santiago v. WHM Carib, LLC, 919 F.3d 66, 75 (1st

Cir. 2019) (quoting LeBlanc v. Great An. Ins. Co., 6 F. 3d 836,

846 (1st Cir. 1993)). The District of Puerto Rico has further held

that an employee is considered “replaced” only when an employee is

hired or reassigned to exclusively perform plaintiff’s duties.

This occurred for example in Hoffman-Garcia v. Metrohealth, Inc.,
        Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 19 of 35
Civil No. 15-1255 (RAM)                                                             19


which      determined     that     “to    reasonably     infer      that     Hoffman

was replaced by Martínez to the point of having been effectively

retained while Hoffman was not, the record would have to show that

Hoffman’s duties, “and no others,” were allocated to Martínez.”

Hoffman-Garcia v. Metrohealth, Inc., 2018 WL 671200, at *8 (D.P.R.

2018), aff'd, 918 F.3d 227 (1st Cir. 2019)(quotation omitted); see

also Pages-Cahue, 82 F.3d at 539 (“[To] infer that Pages was

replaced by a younger employee, we would have to conclude that

Pages' duties, and no others, were allocated to Alós, and that

Alós should be considered an Iberia employee.”)

       The fact that Mr. Sanjenis and Mr. Teruel, each assumed some

of   Mr.      Zampierollo’s      duties   does   not    suffice     to     show    age

discrimination because they retained other functions. See e.g.,

Rodriguez-Cruz, 209 F. Supp. 3d at 441–42 (holding that Plaintiff’s

termination       was    not   discriminatory       since    her    position       was

eliminated and two older employees in similar roles to hers were

retained but under new roles); Soto v. Corp. of Presiding Bishop

of Church of Jesus Christ of Latter-Day Saints, 73 F. Supp. 2d

116,    127    (D.P.R.   1999)    (holding   that      the   fact   that    some    of

plaintiff’s duties were assumed by another employee in addition to

their other duties was insufficient to show that the plaintiff was

replaced after his termination). 3



3 The Court also notes, as Defendants emphasized in their Reply, that Mr.
Sanjenis was over forty (40) years old when he became Business Director at
      Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 20 of 35
Civil No. 15-1255 (RAM)                                                        20


      Plaintiff also contends that Mr. Sanjenis and Mr. Teruel

“happened    to   be   substantially     less   experienced       than    [him].”

(Docket No. 30 at 11). In his September 24, 2015 Deposition (“the

Deposition”), he also implies that he was a more competent employee

as he could have fulfilled either position. (Docket No. 20-1 at

44, l. 10-11, 19-23). He explains that “[e]ither of those positions

I could have done them, and I could have done them better than any

of them. […] The only difference […] I’m much (sic) knowledgeable

than both of them, with all they’ve done. The only difference is

I’m ten years older than either one or more.” Id.

      However,    this    is   insufficient     to    show   a   discriminatory

animus. The First Circuit and the District of Puerto Rico have

consistently held as such. For example, in Santana Vargas v.

Santander Financial Services, Inc., the District of Puerto Rico

stated that “mere questions regarding the employer’s business

judgment [related to the selection of which employees to retain]

are insufficient to raise a triable issue as to pretext.” Santana

Vargas, 2018 WL 9616878, at *13 (quotation omitted); see also

Webber v. Int'l Paper Co., 417 F.3d 229, 238 (1st Cir. 2005) (“an

employee's opinion of the efficacy of an employment decision,

standing     alone,      cannot   supplant      the     employer's       business

judgment.”) Other Circuit Courts of Appeals, such as the Second



Trane. (Docket No. 39 at 14). Thus, he too was part of the protected class under
ADEA at the time of his promotion to the last position he held at Trane.
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 21 of 35
Civil No. 15-1255 (RAM)                                                             21


Circuit in Martinez v. New York City Transit Authority have also

repeated this stance. In Martinez, the Second Circuit stated

“Plaintiffs argue that there must have been age discrimination

because    they     had    been     successful        employees    at   the   Transit

Authorities. But even successful employees may be terminated in an

RIF.” Martinez v. New York City Transit Authority, 672 F. App'x

68, 70–71 (2d Cir. 2016).

     Here, it is also uncontroverted that Plaintiff has no personal

knowledge    as    to     the    scope    of   Mr.    Sanjenis    and   Mr.   Teruel’s

positions, or whether they have additional duties aside from those

they absorbed once his position was eliminated. (Docket No. 20 ¶

114; admitted by Plaintiff at Docket No. 31 at 1). The District of

Puerto Rico previously held that a lack of knowledge regarding a

replacement’s duties failed to show a continued need for the same

services and skills provided by plaintiff. In Otero v. Penney, the

District Court of Puerto Rico posited that “Plaintiff has provided

no evidence whatsoever that her replacement was instructed to

perform most of her duties[.] […] It follows that Plaintiff has

failed to show a continued need for the same services and skills

that she had been rendering.” Otero, 2015 WL 274171, at *5. In

Otero, the Court further concluded that “[t]here being no evidence

pointing    to    the     functional      similarities       in   her   replacement's

duties,    Plaintiff's          claim    amounts     to   ‘conclusory   allegations,

improbable        inferences,           and    unsupported        speculation.’” Id.
       Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 22 of 35
Civil No. 15-1255 (RAM)                                                     22


(quotation omitted). Lastly, it is also uncontroverted that Mr.

Zampierollo lacks personal knowledge as to the criteria used by

Trane in selecting which positions to eliminate. Plaintiff clearly

admitted as much in his deposition. 4

       The only remaining way for Plaintiff to establish the fourth

prong of the prima facie case would be to show that Defendants’

actions were not age-neutral. Here, too, the facts are not in

Plaintiff’s favor. The September 2013 RIF was age-neutral facially

and as applied. The Court notes that of the four (4) terminated

employees, three (3) were over fifty years old: Luis Andrés, Luis

Dávila and Plaintiff. (Docket No. 31 ¶ 16). The fourth employee,

Verónica Fernández, was in her twenties. Id. The Court is mindful

that the mere fact that two of the other terminated employees were

also in the protected age group should not be interpreted to mean

that Defendants had an ageist and discriminatory animus. See

Rodriguez-Cruz, 209 F. Supp. 3d at 442 (“Plaintiff (age fifty-six)



4   The pertinent part of the Deposition transcript reads as follows:

    Q. But, my question is, Mr. Zampierollo, with regards to this
       particular reduction in force, the one that resulted in your
       termination, do you have any personal knowledge as to the criteria
       that was employed by the company in selecting the positions to be
       eliminated?

    A. Only the document you . . . that was prepared.

       Q.    So, you have firsthand knowledge?

       A.    Oh, no, I wasn’t part of the decision force there.


Docket Nos. 20-1 at 41, l. 21-25, 39 at 6, 40-1 at 1, l. 1-3.
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 23 of 35
Civil No. 15-1255 (RAM)                                                23


and Ms. Figueroa (age forty-five) were terminated, while Ms.

Rodriguez (age fifty-six) and Mr. Rodriguez (age fifty) were

assigned to new roles. Viewing the evidence in the light most

favorable to Plaintiff, the October 2013 RIF was both neutral

[facially] […] and as applied to Plaintiff.”); see also, Moore v.

Hertz Equip. Rental Corp., 296 F. Supp. 2d 1044, 1048 (D. Neb.

2003) (“[T]he four employees terminated in Omaha were 61, 59, 27,

and 22 [years old]. […] Hertz [also] terminated a 27–year–old sales

coordinator. […] [T]he court is unable to find any proffered

evidence showing the decisions […] [were] based on age.”)

     Most notably, here, there was a higher percentage of employees

in the protected age group after the RIF than before the same.

Before the RIF, the uncontroverted fact is that about one-third

(1/3) of the roughly one-hundred Trane Puerto Rico office employees

were over forty (40) years old. (Docket No. 20 ¶¶ 6-7, admitted by

Plaintiff at Docket No. 31 at 1). Further, four (4) of Plaintiff’s

six (6) managers who reported directly to him were over the age of

forty (40). Id. ¶ 8. After the RIF, forty-five (45) of Trane’s

ninety-five (95) employees in Puerto Rico were over forty (40)

years of age, that is roughly forty-seven percent (47%), and

thirteen (13) employees were over fifty (50) years old. Id. ¶ 92.

Said fact was also admitted by Plaintiff. (Docket No. 31 at 1).

After the RIF of the eleven (11) managers that worked at Trane’s

Puerto Rico office, only two (2) were under the age of forty (40).
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 24 of 35
Civil No. 15-1255 (RAM)                                                 24


This means that roughly eighty-two percent (82%) of the Puerto

Rico office managers were part of the protected age group. Id.

Thus, Plaintiff fails to show how Defendants’ RIF was not age-

neutral. See Martinez, 672 F. App'x at 70 (“The RIF’s lack of

disparate impact on older employees strongly suggests that age was

not a factor in Plaintiffs’ termination.”); see also, Marshall v.

Hills Bros., 432 F. Supp. 1320, 1324–25 (N.D. Cal. 1977) (holding

that after a five-year reorganization, 58.68% of Hills Brothers'

exempt employees were between the ages of 40 and 65, compared to

54.22% before the reorganization. Plaintiff could not expect the

Court to look at the 9 terminated employees (out of a total of 341

terminations) and conclude that they were terminated due to their

age.) In Rodriguez-Cruz v. Stewart Title Puerto Rico, Inc., the

District of Puerto Rico determined that defendants did not use age

when determining who to terminate as part of the RIF after noting

that before the RIF, sixty-one percent (61%) of the defendant’s

employees were over the age of forty (40) whereas after the RIF

sixty-four percent (64%) were over forty. Rodriguez-Cruz, 209 F.

Supp. 3d at 442.

     Instead, Defendants showed that the reorganization of the

Puerto Rico Trane office was strictly business. Id. ¶¶ 38, 59.

Typically, “when a company exercises its business judgment in

deciding   to      reduce   its    work     force,     ‘it    need     not

provide evidence of financial distress to make it a ‘legitimate’
       Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 25 of 35
Civil No. 15-1255 (RAM)                                                         25


RIF.'” Rahlf v. Mo-Tech Corp., 642 F.3d 633, 639 (8th Cir. 2011)

(quotation omitted)). However, Defendants provided evidence, which

Plaintiff either admitted or failed to properly controvert, that

showed that a reduction in costs through restructuring (including

labor costs) was necessary to stabilize the Puerto Rico office.

(Docket No. 20 at ¶¶ 33-35, 37, 50-51; Docket No. 31 at ¶ 26).

Further it is uncontroverted that the restructuring resulted in a

significant reduction of SG&A from $5,309,000.00 to $4,673,000.00.

Id. ¶ 94. Similarly, it is also uncontroverted that total salaries

and    benefits   paid   by    the     Puerto   Rico     office     reduced   from

$3,245,059.00 in 2013 to $2,415,077.00 in 2014. Id. ¶ 95. Thus,

Defendants articulated a legitimate, non-discriminatory reason for

terminating Plaintiff. “[T]he ADEA is not a vehicle for reviewing

the propriety of business decisions.” Hidalgo v. Overseas-Condado

Ins.    Agencies,     Inc.,      929     F.     Supp.     555,      561   (D.P.R.

1996), aff'd, 120 F.3d 328 (1st Cir. 1997) (quotation omitted).

      Even if arguendo, Plaintiff had established the fourth prong,

demonstrated that Defendants decision was not age neutral, and

rebutted    Defendants’       legitimate      basis     for   his    termination,

Plaintiff still failed to present evidence which a fact-finder

could use to determine that Defendants actions were solely pretext

for age discrimination. Plaintiff posits that the September 2013

RIF was unjustified. He avers that Defendants cannot justify

Plaintiff’s termination simply because “expenses were too high”
      Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 26 of 35
Civil No. 15-1255 (RAM)                                                       26


since Plaintiff explained that “the company was making substantial

profit,      despite   of   the   ‘unacceptable’    high     expenses   and   a

‘significant’ reduction in sales”. (Docket No. 30 at 15). However,

this fails to address the issue of pretext. Similarly, Plaintiff

contends that Defendants actions were pretextual when considering

that Defendants promoted Mr. Sanjenis and Mr. Teruel, with salary

increases, and hired two new Managers in 2014 whose salaries

amounted to over $100,000 dollars. Id. However, these business

decisions by Defendants as part of their reorganization are non-

discriminatory in nature. See Rodriguez-Cruz, 209 F. Supp. 3d at

443 (“Plaintiff draws on evidence of bonuses and other signs of

economic prosperity, none of which address the issue of pretext.

[…]   Even    if   STPR’s   business   were   rock-solid,      reorganization

remains a non-discriminatory basis for terminating employees.”)

      Plaintiff     also    attempts   to   show   pretext    by   referencing

Defendants’ comments regarding efforts to “rejuvenate” the region.

Plaintiff centers this first argument on the fact that Mr. Flefel,

during the meeting wherein he was told he was being discharged,

allegedly told him that he was being terminated because the Puerto

Rico office’s expenses were too high and that the office intended

to rejuvenate the region. (Docket 30 at 9-10). Mr. Zampierollo

contends that “Flefel’s use of the word ‘rejuvenating’ to Plaintiff

when informing him of the decision, could reasonable led [sic] a

jury to conclude that the decision was based or motivated by
        Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 27 of 35
Civil No. 15-1255 (RAM)                                                           27


Plaintiff ageist animus.” Id. at 9; Docket No. 20-1 at 36. However,

Plaintiff admits in his Deposition that he does not remember Mr.

Flefel specifically saying the word “rejuvenating.” (Docket No.

20-1 at 38). 5 Defendants’ Reply highlighted this. (Docket No. 39

at    2).   Moreover,    Mr.     Flefel’s    “rejuvenating     the    management”

comment, without more, is insufficient to show a discriminatory

animus. See Rodriguez-Cruz, 209 F. Supp. 3d at 436-47 (holding

that the Chairman of the Board’s comment about “cleaning house”

did not constitute pretext as “it was not explicitly related to an

age in any way. [And] [e]ven if it impliedly related to age, an

isolated      comment   like     Lessack’s   does   not   show      discriminatory

intent.”); Lehman v. Prudential Ins. Co. of Am., 74 F.3d 323, 329

(1st. Cir. 1996) (“[i]solated, ambiguous remarks are insufficient,


5   The pertinent part of the Deposition transcript reads as follows:

        Q. I’m asking you about a specific conversation in connection with
        your termination. And, the question was whether, during the
        conversation with Mr. Enrique Flefel, you [Mr. Zampierollo]
        discussed anything else, aside from what you just testified?

        A. No, it was basically or emphatically “This is a reduction in
        cost, and we’re rejuvenating the management.”.

        Q. Now, did Mr. Enrique Flefel         specifically   say    the   word
        “rejuvenating” the workforce?

        A. I don’t remember.

        Q. You don't remember?

        A. The specific words.

        Q. You don’t remember the specific words?

        A. No.

Docket No. 20-1 at 38, l. 14-22.
         Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 28 of 35
Civil No. 15-1255 (RAM)                                                        28


by themselves, to prove discriminatory intent.”) The case of

Irizarry      v.    Fortuña   is   also   instructive   in   this   regard.    In

Irizarry, United States District Court for the Southern District

of New York determined that the fact that the defendant was known

as “the Terminator” in his previous job and that he regarded his

mission to be the “rejuvenation” and “reinvigoration” of the New

York City branch of the Economic Development Administration was

insufficient to infer a discriminatory animus. See Irizarry v.

Fortuna, 1997 WL 266981, at *2 (S.D.N.Y. 1997). The Eleventh

Circuit reached a similar conclusion in Barsorian v. Grossman Roth,

P.A. by holding that the comment “We are going to refresh the IT

department” did not suggest a discriminatory intent. This because

the “use of the word refresh does not in itself suggest an age-

based animus.” Barsorian v. Grossman Roth, P.A., 572 F. App'x 864,

870      (11th     Cir.   2014).   Further,    Plaintiff     admitted   in    his

Deposition, and failed to properly controvert in his Response,

that he was speculating as to other motives for his termination,

apart from cost reduction. (Docket No. 20-1 at 36-37). 6


6
    The pertinent part of the Deposition transcript reads as follows:

         Q. So, if I understand you correctly, the stated reason for your
         termination was reduction in costs?

         A. Reduction in costs and rejuvenation of the team, of the region.
         We needed change. We needed change of … I’m one of the old guards
         there. I was part of all what came from William Sekkel, from
         Guillermo Féria, from everyone else, and this is, if you want to
         call it … I don’t know. I’m speculating there.

Id. at 36-37, l. 21-2.
       Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 29 of 35
Civil No. 15-1255 (RAM)                                                           29


       Plaintiff also attempts to show that Defendants’ actions were

merely pretext for age discrimination by stating that he was not

offered a different position at Trane, not even one entailing a

salary reduction, rather than being terminated. Plaintiff alleges

that this, in conjunction with the fact that he did not have

performance      issues        at     Trane,     “further   demonstrates        that

Defendants’ motives were pre-determined to eliminate Plaintiff

from the Company.” (Docket No. 31 at 11). However, Trane did not

have a policy requiring it to reassign an employee whose position

is terminated within the Company. (Docket No. 20 ¶ 98). Plaintiff

admitted    as   much     in    his     Response.    (Docket    No.   31   at   1).

Furthermore, Plaintiff did not request to be considered for another

position or a lateral move within Trane. (Docket No. 20 at ¶ 118).

As Defendants argued in their MSJ, they do not have the duty to

transfer or relocate an employee to another position if that

employee is laid off. (Docket No. 19 at 15). The District of Puerto

Rico has reiterated this by stating that “[f]ailing to offer an

employee a job that they did not apply for is not evidence of

discriminatory intent: ‘employers face no ... obligation’ to offer

‘transfers or relocations’ when conducting a reduction in force.”)

Zabala-De Jesus v. Sanofi Aventis Puerto Rico, Inc., 2018 WL

3636978, at *9 (D.P.R. 2018) (quoting Pages-Cahue, 82 F.3d at

539); see also, Webber, 417 F.3d at 240 (quotation omitted) (“[T]he

ADEA     does    not      mandate         that      employers    establish       an
      Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 30 of 35
Civil No. 15-1255 (RAM)                                                       30


interdepartmental transfer program during the course of a RIF; an

employer        incurs no duty to transfer an employee to               another

position when it reduces its work force for economic reasons.”)

Therefore, Defendants’ decision to terminate rather than transfer

Mr. Zampierollo does not allow for a reasonable inference of

pretext — let alone age-based discrimination.

      Viewed in the light most favorable to Plaintiff, the record

does not reveal sufficient evidence for a reasonable fact-finder

to conclude that Mr. Zampierollo satisfied the prima facie case

for   discrimination      regarding      his   September   2013    termination.

Plaintiff failed to raise a genuine issue of fact as to whether

his termination was motivated by discrimination. As the First

Circuit has explained time and time again: “It is not enough for

a   plaintiff   merely    to    impugn   the   veracity    of   the   employer's

justification;     he    must   ‘elucidate     specific    facts   which   would

enable a jury to find that the reason given is not only a sham,

but a sham intended to cover up the employer's real motive: age

discrimination.’ Mesnick v. Gen. Elec. Co., 950 F.2d 816, 824 (1st

Cir. 1991) (quotation omitted)).

      Since Plaintiff failed to elucidate specific facts sufficient

to show age-based discrimination, the Court GRANTS Defendant’s

Motion for Summary Judgment (Docket No. 19).
      Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 31 of 35
Civil No. 15-1255 (RAM)                                                 31


         B. Supplemental State Law Claims

         i. Law 100

      Plaintiff also filed claims under Puerto Rico Law 100, 29

P.R. Laws Ann. §§ 146 et seq. (age discrimination). (Docket No. 1

at 8-9). Law 100 is the Puerto Rico general employment anti-

discrimination statute which prohibits age-related discrimination.

The First Circuit has held that “on the merits, age discrimination

claims    asserted     under     the ADEA and     under Law No. 100 are

coterminous.” Reyes Caballero, 2019 WL 6330812, at *13 (D.P.R.

2019) (quoting Dávila v. Corp de P.R. Para La Difusión Pública, 498

F.3d 9 at 18 (1st. Cir. 2007)). The only difference between ADEA

and Law 100 is “with respect to how the burden-shifting framework

operates.” Dávila v. Corp de P.R. Para La Difusión Pública, 498

F.3d 9 at 18 (1st. Cir. 2007). This means that Law 100 “establishes

a   rebuttable   presumption   that   the   employer   has   discriminated

illegally unless the employer can show that the discharge was

justified.” Martinez, 397 F. Supp. 3d at 221 (citing P.R. LAWS

ANN. tit. 29, § 148). Therefore, if the employer justifies the

discharge, then the presumption disappears. Id. In the case at

bar, the Law 100 presumption was duly rebutted as Defendants

provided “just cause” for Mr. Zampierollo’s dismissal through the

September 2013 reorganization. The end goal of the reorganization,

a legitimate business decision, was to cut costs and reduce the
        Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 32 of 35
Civil No. 15-1255 (RAM)                                                     32


SG&A, which it managed to do after the RIF. (Docket No. 20 at ¶¶

33-35, 37, 57 and 94-95).

       Hence, Plaintiff’s Law 100 claim fails for the same reason

that his ADEA claim failed. Since Plaintiff provided insufficient

evidence wherein a reasonable fact-finder could determine that

there    exist   genuine   factual      issues   regarding    Plaintiff’s   age

discrimination claims, the Court GRANTS Defendants’ Motion for

Summary Judgment regarding Plaintiff’s Law 100 claim.

       ii. Law 80

       Plaintiff also filed claims grounded on Puerto Rico Law 80,

9 P.R. Laws Ann. §§ 185 et seq. (wrongful discharge). (Docket No.

1 at 9). Law 80 “requires employers to compensate at-will employees

who are discharged without just cause.” Rivera-Rivera v. Medina &

Medina, Inc., 898 F.3d 77, 98 (1st Cir. 2018) (quotation omitted).

Just    cause    can   include   “(e)    Technological   or    reorganization

changes as well as changes of style […] [and] (f) Downsizing made

necessary by a reduction in the foreseen or prevailing volume of

production, sales, or profits at the time of the discharge or for

the purpose of increasing the establishment's competitiveness or

productivity.” 9 P.R. Laws Ann. §§ 185b(e)-(f). Further, Article

3 of Law 80 states that if an employee is discharged for reasons

such as the ones in subsection 185b(e)-(f) mentioned above, then

an employer “must give preference to those employees within the

same occupational classification who have greater company-wide
       Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 33 of 35
Civil No. 15-1255 (RAM)                                                          33


seniority, that is, seniority with the employer counted from the

last time that the employee began to work for the employer in a

continuous and uninterrupted manner.” Id. at § 185c. This occurs

to “avoid an unjust discharge finding even though the reason for

the   workforce      reduction   is   otherwise    considered       just   cause.”

Hoffman-Garcia, 2018 WL 671200, at *6.

       Plaintiff     avers   that     Defendants     failed    to    prove      that

Plaintiff’s termination was justified since the restructure was

only a “mere pretext to terminate Plaintiff and that the time of

Plaintiff’s termination the Company was making profit and merely

had a reduction in revenue.” (Docket No. 30 at 20-21). However,

Defendants provided evidence that restructuring was necessary for

the solvency of Trane’s Puerto Rico office. (Docket No. 20 at ¶¶

33-35, 37, 57). Further, Plaintiff does not have a right to retain

his employment simply because he was a more “senior” employee than

his replacements. 7 Defendants posit in their Reply, “Plaintiff was

the only employee in his occupational classification, reason for

which Defendants had no obligation to accommodate him in another

position.” (Docket No. 39 at 23-24). In his Opposition to SUMF,

Plaintiff had previously failed to properly contradict Fact No. 96

at    Docket   No.   20   (“Plaintiff    was   the    only    employee     in   his

occupational classification.”), thus the Court admitted the same



7 Mr. Sanjenis worked at Trane since 1999, while Mr. Teruel since 2006. (Docket
No. 20-22 at 8).
       Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 34 of 35
Civil No. 15-1255 (RAM)                                                         34


pursuant to Local Rule 56. See D.P.R. Civ. R. 56. Likewise, as

Plaintiff was not replaced by any subsequent employee, Defendants

did not have to follow Law 80’s preferential treatment rules. The

District for Puerto Rico determined as such in Hoffman-Garcia v.

Metrohealth, Inc. by explaining that “given that no retention or

rehiring within Hoffman’s occupational classification occurred,

the   Hospital     did   not    have     to    follow Law 80’s        preferential

treatment rules in rehiring Martínez instead of Hoffman as Safety

Officer.” Hoffman-Garcia, 2018 WL 671200, at *12; see also, Cahue

v.    De    Espana,   1995     WL    510062,    at    *10    (“Iberia    did   not

violate Law No. 80 when it dismissed plaintiff López, since she

was discharged with just cause and the evidence does not show that

she could have been transferred or reassigned to a different

position within the same occupational classification to the one

which she previously held.”) Since Defendants provided sufficient

evidence wherein a reasonable fact-finder could determine that

Plaintiff’s termination occurred for just cause and that it did

not have to follow Law 80’s preferential treatment rules, the Court

GRANTS Defendants’ Motion for Summary Judgment regarding the Law

80 claim.

                                    V.   CONCLUSION

      For    the   foregoing    reasons,      the    Court   GRANTS    Defendants'

Motion for Summary Judgment at Docket No. 19. Consequently, all of

Plaintiff’s claims are DISMISSED WITH PREJUDICE.
     Case 3:15-cv-01255-RAM Document 64 Filed 02/21/20 Page 35 of 35
Civil No. 15-1255 (RAM)                                                35


     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 21st day of February 2020.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
